                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          BRUNSWICK DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            ) Case No. CR: 221-0018
                                              )
REGAL HOSPITALITY SOLUTIONS,                  )
LLC, et al.                                   )
            Defendants.                       )

                              PROTECTIVE ORDER

      Upon consideration of the Government’s Partially Unopposed Motion for a

Protective Order Governing Discovery, the Government’s Motion is GRANTED.

Accordingly, for any discovery provided in this case that is disseminated by counsel

for defendant because it is necessary to the preparation of the defendants’ defense,

such materials shall not be reproduced or disseminated further.

      Specifically, in addition to defendants, the following individuals qualify as

designated persons to whom such discovery material may be disclosed by counsel:

      (1)    Investigative, secretarial, clerical, paralegal personnel, and other
             attorneys within defense counsel’s law firm;

      (2)    Independent expert witnesses, investigators, or advisors retained by
             counsel of record in connection with this action;

      (3)    Other witnesses testifying to the contents of the document / material;
             and

      (4)    Other such persons authorized by the Court upon motion of either party.

Any persons receiving discovery material from counsel of record, including

defendants, shall maintain such material in a safe and secure manner and shall not

reproduce or disseminate such material further. Discovery material shall be

                                          1
returned to the disseminating counsel of record upon conclusion of the recipient’s

involvement in the case or resolution of the represented defendant’s case.

      Counsel of record shall provide a copy of this Protective Order to any

designated person to whom they disclose discovery material. Prior to disclosure of

discovery material to any designated person, such designated person shall agree in

writing to be subject to the terms of the Protective Order.



      SO ORDERED this ___ day of ___________ 2021.




                                        _______________________________________
                                        BENJAMIN W. CHEESBRO
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                          2
